Citation Nr: 0333191	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty, 
including from December 1966 to November 1969.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Phoenix, Arizona that, 
in pertinent part, granted service connection for bilateral 
hearing loss rated noncompensable.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) to implement the VCAA.  
The VCAA applies in this case.  Under VCAA, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim, and 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA, including that the veteran 
should be specifically notified as to what he needs to 
substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Although 
the veteran in the instant case was sent a VCAA notice in 
February 2002, the letter did not address the matter at hand.  

The veteran was afforded a VA audiological examination in 
November 2000 and submitted private medical records of a 
March 2002 audiological examination.  There are apparent 
inconsistencies in puretone results on those two 
examinations.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should send the veteran an 
appropriate letter complying with all 
notice requirements in the VCAA.  The RO 
should advise him specifically of what is 
needed to establish entitlement to a 
compensable rating for bilateral hearing 
loss, what the evidence now shows, what 
evidence he is to provide, and what 
evidence VA will attempt to obtain.  He 
should also be notified that a year is 
afforded for response to VCAA notice.  

2.  The RO should then arrange for a VA 
audiological evaluation (with audiometric 
studies) to evaluate the veteran's 
bilateral hearing loss.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
reconcile examination findings with any 
apparently inconsistent findings on 
November 2000 VA and March 2002 private 
examinations and explain the rationale 
for the opinion given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


